DETAILED ACTION
Applicant's response to the Office Final Action filed on 5/18/2022 is acknowledged.
Applicant amended claim 11; and cancelled claim 13. 
Applicant added claim 21.

Allowable Subject Matter
Claims 1-12 and 14-21 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 would be allowable because a closest prior art, Takeuchi (US 2009/0166745), discloses a buried conductive line PL2 (Fig. 5, paragraph 0075) in the insulating structure (II1, BL1, II2, BL2, and II3 in Fig. 5) and spaced apart from the transistor LT1 (Fig. 5); and a buried via (second CL1 from the left corner of Fig. 5, paragraph 0068) in the insulating structure (II1, BL1, II2, BL2, and II3 in Fig. 5) and interconnecting the transistor LT1 (Fig. 5) and the buried conductive line PL2 (Fig. 5) but fails to disclose a height of the buried conductive line is greater than a height of the source/drain contact, and a top surface of the buried conductive line is substantially coplanar with a top surface of the buried via. Additionally, the prior art does not teach or suggest a device comprising: a buried via in the insulating structure and interconnecting the transistor and the buried conductive line, and a top surface of the buried conductive line is substantially coplanar with a top surface of the buried via in combination with other elements of claim 1.
In addition, claim 11 would be allowable because a closest prior art, Takeuchi (US 2009/0166745), discloses an insulating structure II1 (Fig. 5, paragraph 0065) above the substrate SB (Fig. 5) but fails to disclose the insulating structure comprises: an isolation structure above the substrate; and an interlayer dielectric above the isolation structure, and a portion of the interlayer dielectric is lower than the isolation structure. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a device comprising: the insulating structure comprises: an isolation structure above the substrate; and an interlayer dielectric above the isolation structure, and a portion of the interlayer dielectric is lower than the isolation structure in combination with other elements of claim 11.
Furthermore, claim 16 would be allowable because a closest prior art, Idani (US 2012/0276736), discloses forming a second trench 33 (Fig. 1G, paragraph 0040) and a contact opening 32 (Fig. 1G, paragraph 0040) in the insulating structure 26 (Fig. 1G), wherein the second trench 33 (Fig. 1G) does not expose the transistor T2 (Fig. 1G); and after forming the second trench 33 (Fig. 1G) and the contact opening 32 (Fig. 1G), filling the second trench 33 (Fig. 1G) and the contact opening 32 (Fig. 1G) with a conductive material (35 and 36 in Fig. 1H, paragraph 0044) to form a first buried conductive line (35 and 36 in Fig. 1H, paragraph 0046) in the second trench 33 (Fig. 1G) and adjacent the transistor T2 (Fig. 1H) but fails to disclose the contact opening exposes a source/drain region of the transistor; and after forming the second trench and the contact opening, filling the second trench and the contact opening with a conductive material to form a source/drain contact above the source/drain region of the transistor. Additionally, the prior art does not teach or suggest a method for manufacturing a device comprising: the contact opening exposes a source/drain region of the transistor; and after forming the second trench and the contact opening, filling the second trench and the contact opening with a conductive material to form a source/drain contact above the source/drain region of the transistor in combination with other elements of claim 16.

A closest prior art, Takeuchi (US 2009/0166745), discloses a device comprising: a transistor LT1 (Fig. 5, paragraph 0049) above a substrate SB (Fig. 5, paragraph 0054), wherein the transistor LT1 (Fig. 5) comprises: a source/drain region PIR (Fig. 5, paragraph 0062); and a source/drain contact PL1 (Fig. 5, paragraph 0068) above the source/drain region PIR (Fig. 5); an insulating structure (II1, BL1, II2, BL2, and II3 in Fig. 5) above the substrate SB (Fig. 5) and laterally surrounding the transistor LT1 (Fig. 5); a buried conductive line PL2 (Fig. 5, paragraph 0075) in the insulating structure (II1, BL1, II2, BL2, and II3 in Fig. 5) and spaced apart from the transistor LT1 (Fig. 5); and a buried via (second CL1 from the left corner of Fig. 5, paragraph 0068) in the insulating structure (II1, BL1, II2, BL2, and II3 in Fig. 5) and interconnecting the transistor LT1 (Fig. 5) and the buried conductive line PL2 (Fig. 5) but fails to teach a height of the buried conductive line is greater than a height of the source/drain contact, and a top surface of the buried conductive line is substantially coplanar with a top surface of the buried via as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 2-10 depend on claim 1.
In addition, a closest prior art, Takeuchi (US 2009/0166745), discloses a device comprising: a transistor LT1 (Fig. 5, paragraph 0049) above a substrate SB (Fig. 5, paragraph 0054), wherein the transistor LT1 (Fig. 5) comprises source and drain regions PIR (Fig. 5, paragraph 0061), a channel CHN1 (Fig. 5, paragraph 0061) between the source and drain regions PIR (Fig. 5), and a gate structure GE1 (Fig. 5, paragraph 0061), and at least a portion of the gate structure GE1 (Fig. 5) of the transistor is directly above the channel CHN1 (Fig. 5) of the transistor; an insulating structure II1 (Fig. 5, paragraph 0065) above the substrate SB (Fig. 5) and laterally surrounding the transistor LT1 (Fig. 5); a first conductive line (first CL1 from the left corner of Fig. 5, paragraph 0075) above the insulating structure II1 (Fig. 5) and the transistor LT1 (Fig. 5), wherein a bottom surface (bottom surface of the first CL1 from the left corner of Fig. 5) of the first conductive line (first CL1 from the left corner of Fig. 5) is higher than a top surface of the gate structure GE1 (Fig. 5) of the transistor; and a second conductive line (second SC2 and second CL1 from the left corner of Fig. 5, paragraph 0068)  above the substrate SB (Fig. 5) and partially buried in the insulating structure II1 (Fig. 5), wherein the first (first CL1 from the left corner of Fig. 5) and second conductive lines (second SC2 and second CL1 from the left corner of Fig. 5) extend in a first direction (vertical direction in Fig. 5), top surfaces of the first (first CL1 from the left corner of Fig. 5) and second conductive lines (second SC2 and second CL1 from the left corner of Fig. 5) are substantially coplanar, and a height of the second conductive line (second SC2 and second CL1 from the left corner of Fig. 5) is greater than a height of the first conductive line (first CL1 from the left corner of Fig. 5) but fails to teach an isolation structure above the substrate; and an interlayer dielectric above the isolation structure, and a portion of the interlayer dielectric is lower than the isolation structure as the context of claim 11. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 12, 14, 15, and 21 depend on claim 11.
Furthermore, a closest prior art, Idani (US 2012/0276736), discloses a method for manufacturing a device comprising: forming a transistor T2 (Fig. 1B, paragraph 0025) above a substrate 1 (Fig. 1B, paragraph 0025); forming a first trench 25 (Fig. 1B, paragraph 0032) in the substrate 1 (Fig. 1B); forming an insulating structure 26 (Fig. 1C, paragraph 0034) above the substrate 1 (Fig. 1C), surrounding the transistor T2 (Fig. 1C), and partially in the first trench 25 (Fig. 1C); forming a second trench 33 (Fig. 1G, paragraph 0040) and a contact opening 32 (Fig. 1G, paragraph 0040) in the insulating structure 26 (Fig. 1G), wherein the second trench 33 (Fig. 1G) does not expose the transistor T2 (Fig. 1G); and after forming the second trench 33 (Fig. 1G) and the contact opening 32 (Fig. 1G), filling the second trench 33 (Fig. 1G) and the contact opening 32 (Fig. 1G) with a conductive material (35 and 36 in Fig. 1H, paragraph 0044) to form a first buried conductive line (35 and 36 in Fig. 1H, paragraph 0046) in the second trench 33 (Fig. 1G) and adjacent the transistor T2 (Fig. 1H) but fails to teach the contact opening exposes a source/drain region of the transistor; and after forming the second trench and the contact opening, filling the second trench and the contact opening with a conductive material to form a source/drain contact above the source/drain region of the transistor as the context of claim 16. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 17-20 depend on claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813

	

/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813